Marshall, J.
(concurring). There is little, if any, doubt here, I apprehend but that- Orton v. Noonan, 29 Wis. 541, was wrongly decided in respect to the matter now referred to in the opinion of the court. If the result reached in this instance required it, entire re-establishment of subd. 1, sec. 2656, of the Code according to the legislative intent I apprehend would occur. The court has gone in that direction as far as actual necessities required. In harmony with manifest desire to restore the Code so far and as rapidly, as practicable, where it was impaired by judicial hostility or Want of appreciation of its purpose, and to welcome legislative assistance to that end wherever needed, this occasion for progress in that line should not go unimproved to any extent. No rule of property is involved, — nothing but one of practice formulated in misconception of written law. That is error such as this and all'courts customarily exercise much liberty to correct.